                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DAVID CHRISTOPHER LEE WALTON,
                                                               ORDER
                           Plaintiff,
                                                              17-cv-956-bbc
             v.

LIEUTENANT STAN HENDRICKSON,
SERGEANT RYAN HALLMAN and
SERGEANT PATRICA FISH,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se prisoner David Walton is proceeding on Fourteenth Amendment claims that

staff at the Monroe County Jail failed to provide him access to medical treatment and

subjected him to unconstitutional conditions of confinement while he was incarcerated on

a probation hold in June 2015. Before the court are (1) plaintiff’s motion to compel

defendants to respond to his fifth request for production of documents and additional

requests for admissions, which plaintiff mailed to defendants on October 19, 2018, dkt.

#51, and (2) defendants’ motion to amend their discovery responses, dkt. #54.

      Plaintiff filed his motion to compel on November 29, 2018, arguing that defendants

had not filed their discovery responses within the 30-day deadline for doing so.      On

December 10, 2018, defendants responded to plaintiff’s discovery requests and his motion,

explaining that they missed the response deadline because their lead attorney in this case

retired on November 30, 2018 and failed to docket the response deadline on the law firm’s

calendar. Dkt. #54. In addition, defendants “move[d] the Court to withdraw or amend the



                                            1
responses to Plaintiff’s most recent set of requests for admissions and allow the Defendants’

respective responses and objections to stand.” Id. at 3. As plaintiff points out in his reply

brief, defendants’ request is confusing. However, I assume that defendants are asking the

court to accept its late-file discovery responses and deny plaintiff’s motion to compel as

moot.

        Although plaintiff opposes defendants’ motion to amend their discovery responses,

he has not shown that the approximate three-week delay caused him any prejudice. As

defendants point out, plaintiff’s requests for admission are largely duplicative of his past

requests. In addition, plaintiff received the responses well before defendants filed their

motion for summary judgment on January 4, 2019. Therefore, I am denying plaintiff’s

motion to compel as moot and granting defendants’ motion to amend their responses to

plaintiff’s October 19, 2018 requests for admissions with their December 10, 2018

responses.




                                          ORDER

        IT IS ORDERED that plaintiff David Lee Walton’s motion to compel, dkt. #51, is

DENIED as moot. Defendants’ motion to amend their responses to plaintiff’s October 19,




                                             2
2018 requests for admissions, dkt. #54, is GRANTED only with respect to their responses

served on December 10, 2018.

      Entered this 18th day of January, 2019.

                                                BY THE COURT:


                                                /s/
                                                ____________________
                                                BARBARA B. CRABB
                                                District Judge




                                           3
